NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 21 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TYRONE JERALD LEE,                              No. 21-35850

                Plaintiff-Appellant,            D.C. No. 3:21-cv-01245-MO

 v.
                                                MEMORANDUM*
DYKE,

                Defendant-Appellee.

                  Appeal from the United States District Court
                           for the District of Oregon
                  Michael W. Mosman, District Judge, Presiding

                             Submitted July 12, 2022**

Before:      SCHROEDER, R. NELSON, and VANDYKE, Circuit Judges.

      The motion to proceed in forma pauperis on appeal (Docket Entry No. 6) is

granted.

      Tyrone Jerald Lee appeals pro se from the district court’s judgment denying

Lee’s motion to proceed in forma pauperis (“IFP”) in his 42 U.S.C. § 1983 action



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
alleging claims arising from his pre-trial detention. We have jurisdiction under 28

U.S.C. § 1291. We review de novo the district court’s interpretation and

application of 28 U.S.C. § 1915(g). Andrews v. Cervantes, 493 F.3d 1047, 1052

(9th Cir. 2007). We affirm.

      The district court properly denied Lee’s motion to proceed IFP because Lee

had filed at least three prior actions that were dismissed as frivolous, malicious, or

for failure to state a claim, and Lee did not plausibly allege that he was “under

imminent danger of serious physical injury” at the time he lodged the complaint.

See 28 U.S.C. § 1915(g); Andrews, 493 F.3d at 1053, 1055-56 (discussing the

imminent danger exception to § 1915(g)).

      AFFIRMED.




                                           2                                    21-35850